
	
		II
		112th CONGRESS
		1st Session
		S. 1533
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mr. Blumenthal (for
			 himself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Budget Control Act of 2011 to require the
		  joint select committee of Congress to report findings and propose legislation
		  to restore the Nation’s workforce to full employment over the period of fiscal
		  years 2012 and 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation and Economic Growth
			 Act.
		2.Amendments to the
			 Budget Control Act of 2011
			(a)Title
			 amendmentThe title heading
			 of title IV of the Budget Control Act of 2011 (Public Law 112–25) is amended by
			 inserting , Job Creation, and
			 Economic Growth after Deficit Reduction.
			(b)Additional
			 duties of joint select committeeSection 401 of the Budget Control Act of
			 2011 (Public Law 112–25) is amended—
				(1)in subsection
			 (a)(1), by inserting , Job Creation, and Economic Growth after
			 Deficit Reduction;
				(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting , Job Creation, and Economic Growth after
			 Deficit Reduction;
					(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking Goal and inserting Goals;
						(ii)by
			 striking goal and inserting goals; and
						(iii)by
			 inserting before the period and to spur economic growth and restore the
			 Nation’s workforce to full employment, which shall be defined by the Secretary
			 of Labor not later than 14 days after the date of enactment of the Job Creation
			 and Economic Growth Act, over the period of fiscal years 2012 and
			 2013;
						(C)in paragraph
			 (3)(A)(i), by inserting and significantly improve the short-term and
			 long-term employment levels in the United States and spur economic
			 growth before the period;
					(D)in paragraph
			 (3)(A)(ii), by striking reduce the deficit consistent with the
			 goal and inserting reduce the deficit and improve employment
			 levels consistent with the goal;
					(E)in paragraph
			 (3)(B)—
						(i)in
			 the subparagraph heading, by striking Report and inserting
			 Reports;
						(ii)in
			 clause (i)—
							(I)by striking
			 and at the end of subclause (I);
							(II)in subclause
			 (II), by inserting with respect to deficit reduction after
			 subclause (I);
							(III)by striking the
			 period at the end of subclause (II) and inserting a semicolon;
							(IV)by inserting
			 after subclause (II) the following new subclauses:
								
									(III)proposed
				legislative language to carry out such recommendations as described in
				subclause (I) with respect to job creation measures, which shall include a
				statement of the job creation achieved by the legislation over the period of
				fiscal years 2012 and 2013.
									;
				and
							(iii)in
			 clause (iv), by striking the joint committee report and
			 inserting that joint committee report; and
						(iv)in
			 clause (v), by striking vote and inserting votes;
			 and
						(F)in paragraph
			 (4)—
						(i)in
			 subparagraph (A), by striking 12 and inserting
			 16;
						(ii)in
			 each of clause (i) through (iv) of subparagraph (B), by striking
			 three each place it appears and inserting 4;
			 and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(F)SubcommitteeThe joint committee shall appoint some of
				its members to a special subcommittee which shall make recommendations to the
				joint committee on measures to spur economic growth and restore the Nation’s
				workforce to full employment over the period of fiscal years 2012 and
				2013.
								.
						(c)Conforming
			 amendments relating to expedited consideration of joint committee
			 recommendationsSection 402
			 of the Budget Control Act of 2011 (Public Law 112–25) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 If approved by the majority and all that follows through
			 section 401(b)(3)(B)(iv) and insert the following:
						
							(1)Approved deficit
				reduction legislative languageIf approved by the majority required by
				section 401(b)(3)(B)(ii), the proposed legislative language described in clause
				(i)(II) of section 401(b)(1)(B) and submitted pursuant to clause (iv) of such
				section
							.
					(B)by adding at the
			 end the following:
						
							(2)Job creation
				legislative language
								(A)If
				approvedIf approved by the
				majority required by section 401(b)(3)(B)(ii), the proposed legislative
				language described in clause (i)(III) of section 401(b)(1)(B) submitted
				pursuant to clause (iv) of such section shall be introduced in the Senate (by
				request) on the next day on which the Senate is in session by the majority
				leader of the Senate or by a Member of the Senate designated by the majority
				leader of the Senate and shall be introduced in the House of Representatives
				(by request) on the next legislative day by the majority leader of the House or
				by a Member of the House designated by the majority leader of the House.
								(B)If not
				approvedIf no legislative
				language described in subclause (III) of section 401(b)(1)(B)(i) is approved by
				the vote required by such section, then any such legislative language that was
				brought to a vote under such section shall be introduced in the Senate (by
				request) on the next day on which the Senate is in session by the majority
				leader of the Senate or by a Member of the Senate designated by the majority
				leader of the Senate and shall be introduced in the House of Representatives
				(by request) on the next legislative day by the majority leader of the House or
				by a Member of the House designated by the majority leader of the
				House.
								;
				
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking the joint committee bill each place it appears and
			 inserting a joint committee bill; and
						(ii)in the last sentence, by striking
			 the joint committee bill and inserting that joint
			 committee bill;
						(B)in paragraph (2), in the first sentence, by
			 striking the joint committee bill and inserting that
			 joint committee bill; and
					(C)in paragraph (3),
			 by striking The joint committee bill and inserting A
			 joint committee bill;
					(3)in subsection
			 (c)—
					(A)in paragraphs (3)
			 and (4), by striking the joint committee bill each place it
			 appears and inserting a joint committee bill; and
					(B)in paragraph (5), by striking the
			 joint committee bill the first place it appears and inserting a
			 joint committee bill;
					(4)in subsection (d),
			 by striking The joint committee bill and insert A joint
			 committee bill;
				(5)in subsection
			 (e)(1) in the matter preceding subparagraph (A)—
					(A)by striking
			 before passing the joint and inserting before passing a
			 joint; and
					(B)by striking
			 a joint committee bill and inserting a related joint
			 committee bill;
					(6)in subsection (f)(2)—
					(A)by striking
			 the joint committee bill the first place it appears and
			 inserting a joint committee bill; and
					(B)by striking
			 receives the joint committee bill and inserting receives
			 the related joint committee bill;
					(7)in subsection (f)(3), by striking
			 the joint committee bill and inserting a joint committee
			 bill; and
				(8)in subsection
			 (g)—
					(A)in paragraph (1),
			 by inserting , in the case of a joint committee bill that was introduced
			 pursuant to subsection (a)(1) before the semicolon; and
					(B)in paragraph (2),
			 by inserting , in the case of any joint committee bill that was
			 introduced pursuant to subsection (a) before the period.
					(d)Table of
			 contents amendmentIn the table of contents in section 1(b) of
			 the Budget Control Act of 2011, the item relating to title IV is amended to
			 read as follows:
				
					
						TITLE IV—JOINT SELECT COMMITTEE ON DEFICIT
				REDUCTION, JOB CREATION, AND ECONOMIC
				GROWTH
					
					.
			
